Exhibit 10.1
 
NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
 
 

 No. HM -1 
 Principal Amount       $ 100,000
 
 Original Issue Date:  July __, 2009

 
 
INVO BIOSCIENCE, INC.
 
12% SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
 
FOR VALUE RECEIVED, the Company promises to pay to the order of ______or its
registered assigns (the “Investor”), in United States Dollars, the principal sum
of  $100,000, on the first to occur of (i) one (1) year following the Original
Issue Date (as defined below), or (ii) the follow on financing of at least
$2,500,000 (as defined below), (in each case, the “Maturity Date”), and to pay
interest to the Investor on the principal amount of this Note outstanding in
accordance with the provisions hereof.  All holders of Notes are referred to
collectively, as the “Investors.”  The Company shall have the right to prepay
this Note, in part or in whole, at any time and from time to time, without any
prepayment penalty or other fee.  In the event that the Maturity Date occurs on
a date that is not a Business Day (as defined below), then all payments due on
such date shall be payable on the next succeeding Business Day.
 
So long as this Note remains outstanding, it is subject to the following
additional provisions:
 
1. Definitions.                                In addition to the terms defined
elsewhere in this Note: (a) capitalized terms that are used but not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
dated as of July __, 2009, among the Company and the Investors identified
therein (the “Purchase Agreement”), and (b) the following terms have the
meanings indicated below:
 
“Bankruptcy Event” means any of the following events:  (a) the Company commences
a proceeding under any bankruptcy, reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction relating to the Company; (b) there is commenced against the
Company any such case or proceeding described in the foregoing clause (a) that
is not dismissed within sixty (60) days after commencement; (c) by an order of a
court of competent jurisdiction, the Company is adjudicated insolvent or
bankrupt; (d) a custodian or receiver has been appointed for all or any
substantial part of its to the Company’s property, and such custodian or
receiver is not discharged or stayed within sixty (60) days from the appointment
date thereof; (e) under applicable law, the Company makes a general assignment
for the benefit of creditors; (f) the Company calls in writing a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (g) the Company, by any act or failure to act, expressly in
writing indicates its consent to or approval of any of the foregoing or takes
any corporate or other action for the purpose of effecting any of the foregoing.
 
“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
    “Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Conversion Date” means the date a Conversion Notice together with the
Conversion Schedule is actually received by the Company in proper and completed
form in accordance with Section 6(a) of the Note.
 
“Conversion Notice” means a written notice in the form attached hereto as
Exhibit A.
 
“Conversion Price” means $.10 per share.
 
“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
 

--------------------------------------------------------------------------------


     
   “Event of Default” means any one of the following events (whatever the reason
and whether it shall be voluntary or involuntary or effected by operation of law
or pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):
 
(i) any default in the payment, when the same becomes due and payable, of
principal under or interest in respect of this Note;
 
(ii) the Company experiences, an event of default (which has not been cured in
accordance with the terms thereof and is continuing) and acceleration of payment
obligations under, any currently existing or hereafter arising material
agreement, debenture (other than a Note) or any mortgage, credit agreement or
other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced,
any Indebtedness or under any long term leasing or factoring arrangement, if the
aggregate amount of the obligations and liabilities of the Company under the
Indebtedness in such default exceeds  $100,000 (each of the foregoing, a
“Material Debt Agreement”);
 
(iii)           the occurrence of a Bankruptcy Event; or
 
(iv)           any breach of any material covenant, agreement or representation
and/or warranty in any of the Transaction Documents (as described in the
Purchase Agreement)
 
“Follow-On-Financing” shall mean the offer and sale of securities of the
Company.
 
“Fundamental Transaction” means the occurrence of any of the following in one or
a series of related transactions: (i) the Company effects any merger or
consolidation of the Company with or into another Person (other than a
reincorporation and/or similar transaction), (ii) the Company effects any sale
of all or substantially all its assets, (it being understood that a sale (but
not a license (unless the license results in the Company business and/or
revenues resulting substantially from licensing revenues)) of any patents
related to the Company’s technology shall constitute a Fundamental Transaction)
.or (iii) any Person acquires at least 50.01% of the issued and outstanding
voting stock of the Company.
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
Notes, notes or similar instruments, (c) all obligations of such Person upon
which interest charges are customarily paid, (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
unsecured accounts payable incurred in the ordinary course of business and no
more than ninety (90) days past the date of the invoice therefor), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all obligations of such Person in respect
of interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements that exceed amounts
necessary to hedge the Company’s cross-currency exposure, (h) all obligations of
such Person as an account party in respect of letters of credit and bankers’
acceptances, and (i) the Indebtedness of any partnership in which such Person is
a general partner.
 
“Original Issue Date” has the meaning set forth on the face of this Note.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Underlying Shares” means the Common Stock issuable upon conversion of the
Notes.
 
“Warrants” means the Common Stock purchase warrants issued pursuant to the
Purchase Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 

--------------------------------------------------------------------------------


 
2. Interest.
 
(a)           The Company shall pay interest in cash in United States dollars to
the Investor on the aggregate unconverted and then outstanding principal amount
of this Note at the rate of twelve percent (12%) per annum.  All interest shall
accrue and be payable on the maturity date, the interest will be payable in
common stock shares.  Interest shall be compounding and shall be calculated on
the basis of a 360-day year for the actual number of days elapsed and shall
accrue daily commencing on the Original Issue Date.
 
(b)           Maximum Rate. In the event that it is determined that, under the
laws relating to usury applicable to the Company or the indebtedness evidenced
by this Note (the “Applicable Usury Laws”), the interest charges and fees
payable by the Company in connection herewith or in connection with any other
document or instrument executed and delivered in connection herewith cause the
effective interest rate applicable to the indebtedness evidenced by this Note to
exceed the maximum rate allowed by law (the “Maximum Rate”), then such interest
shall be recalculated for the period in question and any excess over the Maximum
Rate paid with respect to such period shall be credited, without further
agreement or notice, to the principal amount outstanding hereunder to reduce
said balance by such amount with the same force and effect as though the Company
had specifically designated such extra sums to be so applied to principal and
the Investor had agreed to accept such extra payment(s) as a premium-free
prepayment. All such deemed prepayments shall be applied to the principal
balance payable at maturity. In no event shall any agreed-to or actual exaction
as consideration for this Note exceed the limits imposed or provided by
Applicable Usury Laws in the jurisdiction in which the Company is resident
applicable to the use or detention of money or to forbearance in seeking its
collection in the jurisdiction in which the Company is resident and any funds
received in excess of such limits shall be so applied as provided herein or held
in trust.
 
3. Registration of Notes.  The Company shall register the Note upon records
maintained by the Company for that purpose (the “Note Register”) in the name of
each record Investor thereof from time to time. The Company may deem and treat
the registered Investor of this Note as the absolute owner hereof for the
purpose of any conversion hereof or any payment of interest hereon, and for all
other purposes, absent actual notice to the contrary from such record Investor.
 
4. Registration of Transfers and Exchanges.  The Company shall register the
transfer of any portion of this Note in the Note Register upon surrender of this
Note to the Company at its address for notice set forth herein. Upon any such
registration or transfer, a new Note, in substantially the form of this Note
(any such new note, a “New Note”), evidencing the portion of this Note so
transferred shall be issued to the transferee and a New Note evidencing the
remaining portion of this Note not so transferred, if any, shall be issued to
the transferring Investor. The acceptance of the New Note by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Note.  The Company agrees that its prior
consent is not required for the transfer of any portion of this Note; provided,
however, that the Company shall be entitled to reasonable written assurance,
including an opinion of counsel reasonably acceptable to the Company that such
transfer complies with applicable federal and state securities laws.  This Note
is exchangeable for an equal aggregate principal amount of Note of different
authorized denominations, as requested by the Investor surrendering the same. No
service charge or other fee will be imposed in connection with any such
registration of exchange.
 
5. Conversion.  All or any portion of the principal amount of this Note
outstanding at any time, together with any accrued and unpaid interest
hereunder, shall be convertible into shares of Common Stock at the Conversion
Price, at the option of the Investor.  The Investor may effect conversions under
this Section 5 by delivering to the Company a Conversion Notice together with a
schedule in the form of Schedule 1 attached hereto (the “Conversion
Schedule”).  If the Investor is converting less than all of the principal amount
represented by this Note, the Company shall honor such conversion and shall no
later than three (3) Business Days thereafter, deliver to the Investor a
Conversion Schedule indicating the principal amount which has not been converted
and a new Note in the principal amount not so converted.
 
6. Mechanics of Conversion.
 
(a) The number of Underlying Shares issuable upon any conversion hereunder shall
equal (i) the outstanding principal amount of this Note to be converted,
together with any accrued but unpaid interest upon such principal amount being
converted, divided by (ii) the Conversion Price in effect on the Conversion
Date.
 
(b)  Conversion Price adjustment, if the Company issues new stock within
twenty-four months (24) of executing this note at a price point below the
conversion price as outlined in this document, then the conversion price will be
automatically modified to reflect the new lower price per share.
 
(c) The Company shall no later than ten (10) Business Days following the
Conversion Date promptly issue or cause to be issued and cause to be delivered
to or upon the written order of the Investor and in such name or names as the
Investor may designate in the Conversion Notice, a certificate for the
Underlying Shares issuable upon such conversion.  The Investor, or any Person so
designated by the Investor in the Conversion Notice to receive Underlying
Shares, shall be deemed to have become holder of record of such Underlying
Shares as of such Conversion Date.
 
(d) The Investor must deliver the original Note (or a lost note certificate) in
order to effect a conversion hereunder.
 

--------------------------------------------------------------------------------


 
7. Events of Default.
 
(a) At any time or times following the occurrence and during the continuance of
an Event of Default, the Required Investors may elect to declare, by written
notice to the Company (an “Event Notice”), all or any portion of the outstanding
principal amount of this Note, due and payable.
 
(b) Subject to Section 7(a) above, in connection with any Event of Default, the
Investor need not provide and the Company hereby waives any presentment, demand,
protest or other notice of any kind (other than the Event Notice), and the
Investor may immediately enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Any such
declaration may be rescinded and annulled by the Investor at any time prior to
payment hereunder. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereto.
 
8. Ranking.  This Note ranks junior to the SBA $50,000 Century Bank Line of
Credit Loan. This Note, together with all other Notes now or hereafter issued
pursuant to the Transaction Documents, shall rank senior in all respects to all
existing and hereafter created Indebtedness of the Company.
 
9. Reservation of Underlying Shares.  Until the Maturity Date, commencing as of
the date of the Offering, the Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Underlying Shares as required hereunder, the number of Underlying Shares
which are then issuable and deliverable upon the conversion of (and otherwise in
respect of) this entire Note, free from preemptive rights or any other
contingent purchase rights of persons other than the Investor.  Assuming due and
proper conversion of this Note, the Company covenants that all Underlying Shares
so issuable and deliverable shall, upon issuance in accordance with the terms
hereof, be duly and validly authorized, issued and fully paid and nonassessable.
 
10. Certain Adjustments.  The Conversion Price is subject to adjustment from
time to time as set forth in this Section 10.
 
(a) Stock Dividends and Splits.  If the Company, at any time following the
Offering and while this Note is outstanding: (i) pays a stock dividend on its
Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, or (iii) combines outstanding
shares of Common Stock into a smaller number of shares, then in each such case
the Conversion Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event.  Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of shareholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.
 
(b) Pro Rata Distributions.  If the Company, at any time following the Offering
and while this Note is outstanding, distributes to all holders of Common Stock
any security, asset(s) or other property of the Company (in each case,
“Distributed Property”), then upon any conversion of this Note, the Investor
shall be entitled to receive, in addition to the Underlying Shares otherwise
issuable upon such conversion, the Distributed Property that the Investor would
have been entitled to receive in respect of such number of Underlying Shares had
the Investor been the record holder of such Underlying Shares immediately prior
to the record date for any distribution of Distributed
Property.  Notwithstanding the foregoing, this Section 10(b) shall not apply to
any distribution of rights or securities in respect of adoption by the Company
of a shareholder rights plan, which events shall be covered by Section 10(a).
 
(c) Reclassifications; Share Exchanges.  At any time following the Offering and
while this Note is outstanding, in case of any reclassification of the Common
Stock, or any compulsory share exchange pursuant to which the Common Stock is
converted into other securities, cash or property (other than compulsory share
exchanges which constitute Change of Control transactions), the Investors of the
Notes then outstanding shall have the right thereafter to convert such shares
only into the shares of stock and other securities, cash and property receivable
upon or deemed to be held by holders of Common Stock following such
reclassification or share exchange, and the Investors shall be entitled upon
such event to receive such amount of securities, cash or property as a holder of
the number of shares of Common Stock of the Company into which such shares of
Notes could have been converted immediately prior to such reclassification or
share exchange would have been entitled. This provision shall similarly apply to
successive reclassifications or share exchanges.
 
(d) Calculations.  All calculations under this Section 10 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(e) Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to
this Section 10, the Company at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Investor.
 
(f) Notice of Corporate Events.  If, at any time while this Note is outstanding,
the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, (ii) authorizes and
publicly approves, or enters into any agreement contemplating or solicits
shareholder approval for any Fundamental Transaction, or, (iii) issues
Additional Stock (hereafter defined) (iii) publicly authorizes in writing the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Investor a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction;
provided, however, that the failure to deliver such notice or any defect therein
shall not affect the validity of the corporate action required to be described
in such notice.
 

--------------------------------------------------------------------------------


 
11. Fractional Shares.  The Company shall not be required to issue or cause to
be issued fractional Underlying Shares on conversion of this Note. If any
fraction of an Underlying Share would, except for the provisions of this
Section, be issuable upon conversion of this Note or payment of interest hereon,
the number of Underlying Shares to be issued will be rounded to the nearest
whole share.
 
12. Notices.  Any and all notices or other communications or deliveries
hereunder (including without limitation any Conversion Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 5:30 p.m. (New York City
time) on a Business Day, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Business Day
or later than 5:30 p.m. (New York City time) on any Business Day, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The addresses for such communications shall be:
(i) if to the Company, to100 Cummings Center, Suite 421E, Beverly, MA 01915,
facsimile:  978-878-9505, attention: Chief Financial Officer, (ii) if to the
Placement Agent, to Hallmark Investments, Inc. 420 Lexington Avenue, 8th Floor,
New York, NY  10170, facsimile: (212) 661-2055 and (iii) if to the Investor, to
the address or facsimile number appearing on the Company's shareholder records
or such other address or facsimile number as the Investor may provide to the
Company in accordance with this Section.
 
13. Miscellaneous.
 
(a) This Note shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns that are permitted pursuant to this
Note.
 
(b) Subject to Section 13(a), above, nothing in this Note shall be construed to
give to any person or corporation other than the Company and the Investor any
legal or equitable right, remedy or cause under this Note. This Note shall inure
to the sole and exclusive benefit of the Company and the Investor.
 
(c) All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by, construed and enforced solely
and exclusively in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.  Each party agrees
that all Proceedings shall be commenced exclusively in the state and federal
courts sitting in the County, City and State of New York, (the “New York
Courts”).  Each party hereto hereby irrevocably agrees and submits to the
exclusive jurisdiction of the New York Courts for any Proceeding, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any New York Court or that a
New York Court is an inconvenient forum for such Proceeding.  Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Note and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal Proceeding.  The prevailing party in a
Proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Proceeding.
 
(d) The headings herein are for convenience only, do not constitute a part of
this Note and shall not be deemed to limit or affect any of the provisions
hereof.
 
(e) In case any one or more of the provisions of this Note shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Note shall not in any way be affected or impaired
thereby.
 
(f) No provision of this Note may be waived or amended except (i) in accordance
with the requirements set forth in the Purchase Agreement, and (ii) in a written
instrument signed, in the case of an amendment, by the Company and the Investor
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Note shall be deemed to be a continuing waiver
in the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.
 
(g) To the extent it may lawfully do so, the Company hereby agrees not to insist
upon or plead or in any manner whatsoever claim, and will resist any and all
efforts to be compelled to take the benefit or advantage of, usury laws wherever
enacted, now or at any time hereafter in force, in connection with any claim,
action or Proceeding that may be brought by any Investor in order to enforce any
right or remedy under the Notes. Notwithstanding any provision to the contrary
contained in the Notes, it is expressly agreed and provided that the total
liability of the Company under the Notes for payments in the nature of interest
shall not exceed the Maximum Rate, and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Notes exceed such Maximum Rate. It is agreed that if
the maximum contract rate of interest allowed by law and applicable to the Notes
is increased or decreased by statute or any official governmental action
subsequent to the date hereof, the new maximum contract rate of interest allowed
by law will be the Maximum Rate of interest applicable to the Notes from the
effective date forward, unless such application is precluded by applicable law.
If under any circumstances whatsoever, interest in excess of the Maximum Rate is
paid by the Company to any Investor with respect to indebtedness evidenced by
the Notes, such excess shall be applied by such Investor to the unpaid principal
balance of any such indebtedness or be refunded to the Company, the manner of
handling such excess to be at such Investor’s election.
 
(h)           All rights and benefits, including, but not limited to, the right
to receive notice of certain events set forth in the Purchase Agreement, are
expressly incorporated by reference into this Note as if made directly in this
Note.
 

--------------------------------------------------------------------------------


    
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.
 
INVO BIOSCIENCE, INC
 
By:           
 
           Name: Kathleen T. Karloff
 
           Title: Chief Executive Officer
 
Name of Investor:
 
Principal Amount of This Note:  $100,000
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
CONVERSION NOTICE
 
 (To be Executed by the Registered Investor
 
in order to convert Notes)
 
The undersigned hereby elects to convert the principal amount of Note indicated
below, into shares of Common Stock of INVO Bioscience, Inc., as of the date
written below. If shares are to be issued in the name of a Person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Investor for any conversion, except for such transfer taxes, if any. All terms
used in this notice shall have the meanings set forth in the Note.
 


 
Conversion calculations:

 
Date to Effect Conversion

 
 
 

 
Principal amount of Note owned prior to conversion

 
 
 

 
 
Principal amount of Note to be Converted

 


 
 
 

 
 
Aggregate amount of Interest to be Converted

 
 
 

 
 
Principal amount of Note remaining after Conversion

 


 
 

 
 
Number of shares of Common Stock to be Issued

 
 
$0.10 per Common Stock share

 
 
Applicable Conversion Price

 
 
 

 
 
Name of Investor

 
 
By:
   

 
 
Name:

 
 
Title:

 



--------------------------------------------------------------------------------


 
Schedule 1
 
INVO Bioscience, Inc.
 
10% Senior Secured Convertible Promissory Notes
 
CONVERSION SCHEDULE
 
This Conversion Schedule reflects conversions made under the above referenced
Notes.
 
Dated:


Date of Conversion
Amount of Conversion (Including Interest)
Aggregate Principal Amount Remaining Subsequent to Conversion
Applicable Conversion Price
     
$0.10
                                                                               
                               



 
 
 
 
 
 



--------------------------------------------------------------------------------

